DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 63-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12 of U.S. Patent No. 10668031. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to methods for treating diabetes in a patient in need thereof comprising administering to said patient a pharmaceutical dosage form comprising metformin or a salt thereof, wherein said pharmaceutical dosage form comprises an enteric coating and is adapted to have an onset of release of said metformin or a salt thereof at about pH 6.0 or above, and to provide at least 20% less relative bioavailability of metformin as measured by plasma area under curve (AUC) resulting from administration of said pharmaceutical dosage form, compared to an immediate release composition having the same amount of said metformin or a salt thereof.  The differences are that the present claims recite between 1500 and 2000 mg metformin.  However both claims sets recite circulating plasma concentration of metformin below 0.5 µ/mL, which would depend on the dosage.   
Claims 63-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-13, and 27 of U.S. Patent No. 10154972. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to methods comprising administering a therapeutically effective amount of metformin or a salt thereof to said subject in a delayed-release formulation adapted to have an onset of release of said metformin or a salt thereof distal of the duodenum and to minimize the circulating plasma concentration of metformin in the patient, wherein the resulting circulating plasma concentration of said metformin is below about 0.5 μg/mL. The difference is that the present claims recite between 1500 and 2000 mg metformin and treating diabetes, whereas the ‘972 patent’s claims recite lowering blood glucose levels or treating a disorder of glucose metabolism.  However the circulating plasma concentration would depend on the metformin dose administered, and it is well known that diabetes is a disorder of glucose metabolism resulting in high blood glucose levels.  

Claims 63-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-14, 16, and 18-20 of U.S. Patent No. 11065215. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims sets are drawn to methods comprising administering to the patient a pharmaceutical dosage form comprising metformin or a salt thereof, wherein said pharmaceutical dosage form is adapted to have an onset of release of said metformin or a salt thereof distal of the duodenum and to provide at least 20% less relative bioavailability of metformin as measured by plasma area under curve (AUC) resulting from administration of said pharmaceutical dosage form, compared to an immediate release composition having the same amount of said metformin or a salt thereof, and wherein the daily dose of said metformin or a salt thereof is between about 1500 mg and about 2000 mg.  The difference is that the current claims recite treating diabetes whereas the ‘215 patent’s claims recite treating a disorder of glucose metabolism in a patient in need thereof; however diabetes is a disorder of glucose metabolism resulting in high blood glucose levels.  

Claims 63-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9211263.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to methods of treating a subject having diabetes, comprising administering a therapeutically effective amount of metformin or a salt thereof to said subject in a formulation targeted for delivery to the distal small intestine, wherein said formulation comprises an oral dosage form enterically coated at a pH at or above 6.0 or 6.5, and wherein the metformin has a reduced relative average bioavailability of about 40, 50 or 60% in said formulation in comparison with an immediate-release formulation having the same amount of metformin or salt thereof.  The differences are that the’263 patent recites renally impaired subjects and a narrower range of reduced relative bioavailability.  The present claims recite dosage range; however the’ 263 patent teaches and recites administering 500 mg oral dosage form more than once daily which a skilled practitioner would optimize according to the subject’s condition.   

Claims 63-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-10, and 20-23 of U.S. Patent No. 9770422. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to methods of treating a subject having diabetes  comprising administering a therapeutically effective amount of metformin or a salt thereof to said subject in a delayed-release formulation, wherein the delayed-release formulation releases a therapeutically effective amount of said metformin or a salt thereof distal of the duodenum, to one or more regions of the intestine, and wherein the resulting circulating plasma concentration of the metformin is below about 1 μg/mL.  The differences are that the ’422 patent recites moderate or severe renal impairment in the subject.   

Claims 63-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10, and 12-14 of U.S. Patent No. 8796338.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to methods of ameliorating the symptoms of diabetes in a patient in need thereof comprising administering to the patient a pharmaceutical dosage form comprising a therapeutically effective amount of metformin or a salt thereof and having an onset of release in the duodenum, jejunum, ileum, caecum, colon and/or rectum of the subject, wherein the average systemic bioavailability of metformin as measured by plasma AUC resulting from administration of said pharmaceutical dosage form is at least 20% less than the average systemic bioavailability of an immediate release formulation having an equivalent amount of said metformin or salt thereof.  The present claims recite a dosage range; however a skilled practitioner would have known to optimize the dosage according to the subject’s condition.
Claims 63-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9481642.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to methods for treating diabetes in a patient in need thereof comprising administering to said patient a pharmaceutical dosage form comprising metformin or a salt thereof, wherein said pharmaceutical dosage form is adapted to have an onset of release of said metformin or a salt thereof distal of the duodenum and to provide at least 20% less relative bioavailability of metformin as measured by plasma area under curve (AUC) resulting from administration of said pharmaceutical dosage form, compared to an immediate release composition having the same amount of said metformin or a salt thereof, and wherein the daily dose of said metformin or a salt thereof is between about 10 mg and about 1500 mg.  The dosage ranges in the claim sets overlap and the claims recite identical levels of circulating plasma concentration of metformin resulting from the methods. 

Claims 63-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12, and 26 of U.S. Patent No. 10028923.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a method for treating diabetes in a patient in need thereof, comprising administering a therapeutically effective amount of metformin or a salt thereof to said subject in a delayed-release formulation adapted to have an onset of release of said metformin or a salt thereof distal of the duodenum and to minimize the circulating plasma concentration of metformin in the patient, wherein the resulting circulating plasma concentration of said metformin is below about 0.5 μg/mL.  The present claims further recite reduced relative bioavailability; however the resulting circulating plasma concentration of metformin levels are identical in the claim sets.

Claims 63-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, and 22-24 of U.S. Patent No. 9050292.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to methods of lowering blood glucose levels in a subject in need thereof such as diabetics, comprising administering to said subject a composition comprising metformin or a salt thereof, wherein said composition is adapted to release a therapeutically effective amount of metformin downstream of the stomach, to one or more regions of the intestine.  The present claims further recite reduced relative bioavailability; however onset of release at pH of 6.0 to 7.0 (‘292 patent claim 8) would result in the same.

Claims 63-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-14 of U.S. Patent No. 9463170.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to methods of treating diabetes in a subject in need thereof, comprising administering to said subject a composition comprising metformin or a salt thereof, wherein said composition is adapted to minimize metformin plasma absorption in said subject and release a therapeutically effective amount of metformin downstream of the stomach, to one or more regions of the intestine The present claims further recite reduced relative bioavailability; however onset of release at pH of 6.0 to 7.0 (‘170 patent claim 9) would result in the same.
Claims 63-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-15 of U.S. Patent No. 9962344.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to methods of treating diabetes in a subject in need thereof, comprising administering to said subject a composition comprising metformin or a salt thereof, wherein said composition is adapted for delivery to enteroendocrine cells distal of the duodenum to minimize metformin plasma absorption in said subject.  The present claims further recite reduced relative bioavailability which is broader than claim 1 of the ‘344 patent.

Claims 63-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 19-23, and 37-39 of U.S. Patent No. 10201511.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to methods comprising administering a therapeutically effective amount of metformin in a delayed-release formulation adapted to minimize the systemic bioavailability of the biguanide compound to a patient having diabetes, wherein said delayed-release formulation has reduced relative bioavailability of at least 20% compared to an immediate-release composition having the same amount of the biguanide compound.  The ‘511 patent further recites patient having a contraindication for the biguanide compound and therefore is narrower than the present claims.

Claims 63-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 19-22, and 25-34 of U.S. Patent No. 10610500.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to methods of lowering blood glucose levels in a subject in need thereof, comprising administering to said subject a composition comprising metformin or a salt thereof, wherein said composition is adapted for delivery to enteroendocrine cells distal of the duodenum, and wherein said composition provides a lower average bioavailability of metformin as compared to an immediate-release formulation of an equivalent amount of metformin.  The present claims recite treating diabetes, who are in need of lowering blood glucose levels.

Citation of Relevant Art
Devane (US 2006/0222709) teaches “methods and formulations for treating chronic constipation …wherein following administration, the release of metformin is distal to the gastrointestinal sites to achieve systemic absorption of metformin” (abstract) for treating diabetes (see paras. 0041, 0047, 0055, 0056).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H. SARAH PARK/Primary Examiner, Art Unit 1615